Per Curiam :
Action to recover $800,000 for services alleged to have been performed by the plaintiff in connection with the affairs of the St. Joseph Railway, Light, Heat and Power Company, a foreign corporation of which he is now president, and in which it is stated the defendant at one time held a majority of the capital stock. The services are alleged to have been rendered in the State of Missouri between October, 1898, and 1903. The complaint is in the most general terms and furnishes little or no information as to just what the plaintiff will claim at the trial to establish his cause of action. The services are claimed to have been rendered under a contract made in 1898, by the terms of which defendant is alleged to have obligated himself to pay to the plaintiff one-fourth of the profits made on the sale o.f his stock in the corporation referred to. The bill of particulars furnished is also in the most general terms and serves little or no purpose so far as limiting the proof at the trial. For these reasons we think the motion for a further bill of particulars should have been granted, to the extent of ordering the plaintiff to furnish what is designated in the moving papers as “1, 3, 3, 4, 5, 8, 9,” excepting therefrom “and all particulars as to when or how.the plaintiff acted or was instrumental in procuring the execution of such contracts; ” “ 10, 11, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 42, 43, 45, 46, 47, 48, 50, 51, 52, 54, 55, 56, *91057, 58, 59.” The order appealed from, therefore, is reversed, with ten dollars costs and disbursements, and the motion granted to the. extent indicated, with ten dollars costs. Present — Ingraham, .McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted to extent indicated in opinion, with ten dollars costs. Settle order on notice.